Title: From Thomas Jefferson to William Short, 16 October 1792
From: Jefferson, Thomas
To: Short, William



My Dear Sir
Philadelphia Oct. 16. 1792.

Your private letters unacknoleged have been of Jan. 24. Feb. 29. May 15. July 26 and 27. Mine to you have been of Mar. 18. and Apr. 24. and as there is a probability you have not received them, I have extracted the passages now seeming of any consequence, only adding that the occasion of the caveat against the transfer of your stocks being past, I have withdrawn the caveat. My situation after March next will put it out of my power to know any similar moment of danger and consequently to guard your interests by a new caveat. For such cases therefore it may be prudent for you to make some provision. You complain of silence and reserve on my part with respect to the diplomatic nominations in which you were interested. Had you been here, there should have been no silence or reserve, and I long for the moment when I can unbosom to you all that past on that occasion. But to have trusted such communications to writing and across the Atlantic would have been an indiscretion which nothing could have excused. I dropt you such short and pregnant sentences from time to time, as, duly pondered, would have suggested to you such material circumstances as I knew. You say that silence and reserve was not observed as to Mr. Morris who knew he was to be appointed. No man upon earth knew he was to be appointed 24. hours before he was appointed, but the President himself, and he who wrote Mr. Morris otherwise, wrote him a lie. It may be asked how I can affirm that nobody else knew it? I can affirm it from my knolege of the P.’s character and from what passed between us.—I shall duly attend to your wishes as to your future destination, and as I know there  will be no advance of the grade to be employed at any court, I shall govern myself as to your lot by what shall pass in the ensuing session of Congress as to our foreign establishment. Tho’ I shall be gone before any change takes place (for my purpose is unalterable) I will take care that your preference shall be secured. Mr. Cutting has received his indemnification from the legislature. He is not here; perhaps indeed may be already sailed for England. But I have no doubt he will do you justice. Late deaths in Virginia are Jerman Baker Ned Carter George Webb and Colo. George Mason. I lately received from your brother a letter desiring me to forward to you the one expressed to be inclosed. But none was inclosed. Your sister Eliza was with Mrs. Skipwith at Monticello during my late visit there. I pressed her to write to you, but she said you had never written to her, and Colo. Skipwith added that you wrote to nobody. They seemed to be impressed very unpleasantly with what they consider as a neglect of your friends on your part. Not knowing whether you had written or not, I could only defend you on the ground of a corresponding neglect on their part. I fancy they must have written many letters and committed them unskilfully so as that they have miscarried. Your other sister is married to a mercantile gentleman in Kentucky, whose name I cannot recall to my mind. The people of Virginia are beginning to call for a new constitution for their state. This symptom of their wishes will probably bring over Mr. Henry to the proposition. He has been the great obstacle to it hitherto; but you know he is always alive to catch the first sensation of the popular breeze that he may take the lead of that which in truth leads him. Direct all your future public letters ‘to the Secretary of state at Philadelphia:’ and if there is any thing which I can do be free to do it, and shall do it with pleasure, being with unalterable sentiments of affection, dear sir, Your sincere friend & servt

Th: Jefferson

